Order so far as it determined the value of the mortgaged property and denied motion for deficiency judgment reversed on the facts, with ten dollars costs and disbursements, and order otherwise affirmed, and motion granted in favor of plaintiff and against defendant Leon J. Nowak for a deficiency judgment in the sum of $6,905.60, with interest from the date of sale, November 8, 1934. The fair and reasonable market value of the mortgaged property is found to have been $19,000 on the date of sale. The finding that the value of the mortgaged property was equal to the entire mortgage debt with taxes, costs and disbursements, liens and incumbrances is disapproved and reversed. All concur, except Taylor, J., not voting. (The order confirmed sale under mortgage foreclosure and denied application for a deficiency judgment.) Present -— Sears, P. J., Taylor, Edgeomb, Thompson and Lewis, JJ.